UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 9/30/16 (Unaudited) CORPORATE BONDS AND NOTES (83.7%) (a) Principal amount Value Advertising and marketing services (0.3%) Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 $105,000 $110,250 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 355,000 372,750 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 315,000 327,600 Automotive (1.0%) Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 660,000 678,975 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 120,000 124,822 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.20%, 7/6/21 300,000 303,684 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 300,000 304,292 IHO Verwaltungs GmbH 144A sr. notes 4.75%, 9/15/26 (Germany) (PIK) 330,000 331,650 IHO Verwaltungs GmbH 144A sr. notes 4.50%, 9/15/23 (Germany) (PIK) 235,000 237,202 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 170,000 182,538 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 326,000 324,370 Broadcasting (2.8%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 635,000 627,856 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 820,000 853,825 Entercom Radio, LLC company guaranty sr. unsec. notes 10.50%, 12/1/19 275,000 286,344 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 515,000 518,863 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 740,000 585,525 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/22 75,000 78,563 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 495,000 496,238 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 1,150,000 1,175,875 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 320,000 340,000 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 305,000 309,575 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 420,000 424,988 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 810,000 815,063 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8.50%, 5/15/21 267,000 276,345 Building materials (0.5%) Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 245,000 258,475 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 245,000 262,150 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 660,000 679,800 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 65,000 68,250 Cable television (5.1%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,340,000 1,428,775 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 200,000 205,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 75,000 78,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 480,000 501,600 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 450,000 469,125 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 1,210,000 1,288,650 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 215,000 227,900 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 615,000 641,906 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 995,000 992,522 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 365,000 365,000 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 1,240,000 1,178,000 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 180,000 190,350 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 990,000 1,140,975 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 425,000 419,688 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 200,000 234,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 110,000 115,258 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 510,000 521,317 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 365,000 371,388 Unitymedia GmbH 144A company guaranty sr. notes 6.125%, 1/15/25 (Germany) 200,000 210,750 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 685,000 714,113 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6.375%, 4/15/23 (United Kingdom) 285,000 299,250 Virgin Media Secured Finance PLC 144A sr. notes 5.375%, 4/15/21 (United Kingdom) 256,500 267,401 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 560,000 589,445 Capital goods (7.2%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 1,327,000 1,393,350 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 5.00%, 10/1/24 440,000 451,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 240,000 241,200 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 885,000 940,313 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 295,000 303,850 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 65,000 67,763 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 580,000 588,700 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 205,000 216,275 Bombardier, Inc. 144A sr. unsec. unsub. notes 4.75%, 4/15/19 (Canada) 480,000 466,800 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 800,000 892,000 Cortes NP Acquisition Corp. 144A sr. unsec. notes 9.25%, 10/15/24 225,000 225,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 215,000 240,531 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7.75%, 12/15/20 (Luxembourg) 305,000 317,963 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 1,505,000 1,425,988 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 855,000 884,925 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 920,000 1,257,591 Manitowoc Foodservice, Inc. sr. unsec. notes 9.50%, 2/15/24 945,000 1,082,025 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 950,000 938,125 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 510,000 527,213 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 305,000 319,106 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 425,000 447,313 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8.25%, 2/15/21 (New Zealand) 370,000 385,725 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 450,000 482,625 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 365,000 383,250 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 200,000 202,500 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 185,000 189,163 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 865,000 940,688 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/21 410,000 434,600 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 145,000 152,613 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6.375%, 6/15/26 325,000 335,563 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 770,000 808,500 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 159,057 Chemicals (2.9%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 505,000 510,050 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 385,000 394,384 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9.75%, 10/15/23 550,000 646,250 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 300,000 294,750 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 395,000 385,125 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 315,000 297,281 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 810,000 925,385 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 445,000 462,800 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 485,000 550,475 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 660,000 658,350 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 145,000 154,063 Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 95,000 87,638 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 275,000 250,938 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 455,000 468,650 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 850,000 924,375 Commercial and consumer services (0.3%) Mustang Merger Corp. 144A sr. unsec. notes 8.50%, 8/15/21 120,000 127,650 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 510,000 524,025 Construction (2.5%) Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 870,000 939,600 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 490,000 490,000 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 685,000 786,038 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 245,000 251,125 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 425,000 466,969 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 375,000 384,375 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 395,000 395,988 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 255,000 260,100 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5.75%, 4/15/24 260,000 273,000 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 390,000 404,625 USG Corp. 144A company guaranty sr. unsec. notes 5.875%, 11/1/21 125,000 130,781 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 440,000 471,900 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 870,000 774,300 Consumer (0.2%) Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 220,000 237,600 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 300,000 324,849 Consumer staples (4.0%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 845,000 885,138 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 240,000 249,600 AMN Healthcare, Inc. 144A company guaranty sr. unsec. notes 5.125%, 10/1/24 145,000 146,450 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 675,000 709,594 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 370,000 322,825 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 655,000 652,544 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 1,235,000 1,306,013 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 335,000 384,831 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 680,000 722,500 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 405,000 428,288 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 405,000 423,225 Landry's Holdings II, Inc. 144A sr. unsec. notes 10.25%, 1/1/18 130,000 132,756 Landry's, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 295,000 300,163 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 290,000 298,700 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 535,000 553,725 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 965,000 984,300 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/1/24 230,000 237,475 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 685,000 739,231 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 (PIK) 138,662 72,104 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 280,000 318,150 Energy (oil field) (0.2%) Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 10/1/22 280,000 259,700 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 4/1/21 70,000 65,625 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 3/1/21 (In default) (NON) 130,000 35,100 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 (F) 770,000 77 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) (NON) 175,000 22,750 Energy (other) (0.1%) CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) (NON) 288,000 139,680 Entertainment (1.8%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 425,000 439,875 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 420,000 424,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 190,000 196,650 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 405,000 415,125 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 295,000 296,475 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 560,000 603,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 225,000 241,875 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 165,000 166,031 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 635,000 645,319 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 835,000 862,138 Financials (7.6%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 490,000 477,750 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 905,000 1,115,413 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 540,000 564,975 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 360,000 481,770 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 400,000 411,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 215,000 223,869 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 270,000 292,444 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 365,000 386,900 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 390,000 416,813 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 220,000 233,750 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95%, perpetual maturity 175,000 178,180 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 720,000 439,200 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 440,000 436,700 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 265,000 274,275 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 595,000 597,975 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 200,000 190,000 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 380,000 239,400 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 510,000 606,900 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 545,000 564,075 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 (R) 300,000 299,625 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15%, 11/15/66 290,000 129,775 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 (PIK) 130,000 126,750 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 850,000 867,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 595,000 571,200 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 (R) 230,000 229,397 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 255,000 298,350 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 115,000 262,092 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) $328,000 338,726 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5.625%, 5/1/24 205,000 222,364 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6.375%, 3/1/24 (R) 225,000 244,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 465,000 472,533 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 610,000 597,800 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 275,000 289,094 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 590,000 620,975 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 760,000 766,650 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8.00%, perpetual maturity (United Kingdom) 245,000 228,159 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 1,155,000 1,368,675 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 170,000 186,575 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7.75%, 10/1/21 155,000 162,556 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 155,000 158,294 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 557,000 542,379 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 415,000 309,175 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 480,000 499,200 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 545,000 553,175 Wayne Merger Sub, LLC 144A sr. unsec. notes 8.25%, 8/1/23 265,000 269,306 Forest products and packaging (1.9%) Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 575,000 583,625 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 975,000 996,938 Louisiana-Pacific Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 9/15/24 405,000 405,000 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 625,000 661,719 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 690,000 731,607 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 65,000 72,150 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 375,000 402,188 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 630,000 743,400 Gaming and lottery (2.5%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 340,000 368,050 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6.375%, 4/1/26 170,000 182,325 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 580,000 615,525 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 740,000 590,838 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 $250,000 260,938 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 635,000 655,638 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 695,000 714,113 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12.125%, 9/1/18 1,000,000 1,023,750 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,670,000 1,540,575 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 180,000 138,600 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 145,000 153,338 Health care (6.9%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 740,000 764,050 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 450,000 445,500 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 575,000 549,125 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 500,000 542,500 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 155,000 164,300 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 490,000 505,925 CHS/Community Health Systems, Inc. company guaranty sr. notes 5.125%, 8/1/21 120,000 119,100 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 520,000 447,200 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 540,000 345,600 ConvaTec Healthcare E SA 144A company guaranty sr. unsec. unsub. notes 10.50%, 12/15/18 (Luxembourg) 575,000 583,625 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6.625%, 5/15/22 975,000 860,438 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 585,000 618,638 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 250,000 221,875 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 810,000 739,125 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 340,000 347,650 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 470,000 499,375 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 1,070,000 1,187,700 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 210,000 240,975 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 165,000 170,363 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 490,000 509,600 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 215,000 232,738 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 345,000 326,888 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 205,000 215,506 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 350,000 361,375 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 (R) 515,000 541,369 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 1,000,000 1,040,000 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 370,000 392,200 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 310,000 322,400 Tenet Healthcare Corp. company guaranty sr. bonds 4.50%, 4/1/21 205,000 206,281 Tenet Healthcare Corp. company guaranty sr. FRN 4.35%, 6/15/20 690,000 693,519 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 925,000 978,188 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.375%, 10/15/20 90,000 84,375 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 520,000 447,850 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 390,000 336,375 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 265,000 226,575 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 845,000 781,625 Homebuilding (2.3%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 470,000 491,738 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 645,000 667,575 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 630,000 692,213 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 285,000 304,950 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 1,120,000 1,177,400 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 90,000 92,925 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 180,000 191,700 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 620,000 618,063 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 780,000 900,900 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 15,000 15,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 80,000 82,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 280,000 287,700 Household furniture and appliances (0.1%) Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 260,000 267,800 Lodging/Tourism (1.0%) Dakota Merger Sub, Inc. 144A sr. notes 7.75%, 9/1/23 740,000 740,925 Dakota Merger Sub, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 295,000 289,100 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 90,000 91,800 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 95,000 107,113 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 125,000 140,469 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 1,135,000 1,135,000 Media (0.6%) EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 445,000 481,156 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 630,000 658,350 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 390,000 395,850 Metals (3.5%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 135,000 144,956 Allegheny Technologies, Inc. sr. unsec. unsub. notes 7.875%, 8/15/23 40,000 38,500 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 150,000 142,758 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 420,000 508,200 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 375,000 407,813 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 490,000 433,650 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 435,000 390,413 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 305,000 282,125 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 265,000 272,288 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 495,000 512,944 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 300,000 273,000 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 700,000 701,750 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 440,000 484,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 390,000 400,725 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 255,000 261,375 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 605,000 619,369 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 365,000 387,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 835,000 878,838 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 265,000 277,588 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 70,000 80,500 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.00%, 6/1/21 (Canada) 105,000 114,844 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 735,000 619,238 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 400,000 422,000 Oil and gas (10.7%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 280,000 319,611 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 255,000 259,781 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 595,000 599,463 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 190,000 192,138 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 345,000 281,175 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 120,000 98,550 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 956,000 635,740 Callon Petroleum Co. 144A sr. unsec. notes 6.125%, 10/1/24 (FWC) 205,000 212,175 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 9/15/20 140,000 144,900 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 705,000 761,925 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 215,000 177,413 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 746,000 756,258 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 810,000 836,325 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 115,000 105,225 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 660,000 658,350 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 395,000 379,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 380,000 283,100 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 574,000 601,265 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 595,000 737,076 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 1,275,000 905,250 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 360,000 360,900 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 295,000 349,842 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 495,000 509,231 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 1,000,000 1,033,750 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 80,000 77,600 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12.00%, 12/15/20 (In default) (NON) 1,354,000 656,690 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10.375%, 2/15/17 (Canada) (F) 195,000 10 Marathon Oil Corp. sr. unsec. unsub. notes 3.85%, 6/1/25 220,000 208,922 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 245,000 193,550 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 165,000 134,681 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 520,000 537,525 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 1,070,000 1,102,055 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 500,000 501,250 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6.50%, 11/1/21 240,000 229,200 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 620,000 592,100 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 385,000 368,638 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 605,000 612,563 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 270,000 245,700 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 180,000 165,600 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 150,000 164,063 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 515,000 554,269 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 345,000 368,288 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 370,000 379,250 Sabine Pass Liquefaction, LLC 144A sr. notes 5.875%, 6/30/26 400,000 434,750 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) (NON) 1,340,000 53,600 SandRidge Energy, Inc. 144A company guaranty notes 8.75%, 6/1/20 (In default) (NON) 540,000 194,400 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 325,000 337,594 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 550,000 586,438 Seventy Seven Energy, Inc. sr. unsec. notes 6.50%, 7/15/22 (F) 345,000 35 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 470,000 480,575 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 620,000 582,800 SM Energy Co. sr. unsec. unsub. notes 6.75%, 9/15/26 200,000 202,000 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 90,000 90,900 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 210,000 210,000 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 290,000 291,813 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 145,000 145,181 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) (NON) 310,000 68,200 Unit Corp. company guaranty sr. unsec. sub. notes 6.625%, 5/15/21 155,000 131,750 Western Gas Partners LP sr. unsec. unsub. notes 4.65%, 7/1/26 155,000 161,194 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 144,000 133,200 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 450,000 435,375 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 195,000 241,800 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.875%, 9/1/21 208,000 240,760 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.75%, 6/15/31 435,000 496,988 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 253,000 262,674 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 480,000 485,142 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 480,000 485,400 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 100,000 107,500 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 535,000 565,763 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 685,000 683,716 Regional Bells (0.7%) Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 600,000 626,250 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 670,000 710,200 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 195,000 210,356 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 180,000 168,075 Retail (2.1%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 505,000 280,275 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 215,000 231,394 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 475,000 517,750 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 100,000 100,238 JC Penney Corp, Inc. 144A company guaranty sr. notes 5.875%, 7/1/23 120,000 124,950 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 (PIK) 500,000 487,500 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 45,000 51,919 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 315,000 352,013 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 475,000 441,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 (PIK) 755,000 592,675 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 820,000 684,700 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 395,000 409,813 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 175,000 174,563 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 450,000 452,250 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 325,000 328,250 Technology (4.3%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 355,000 78,100 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 1,150,000 848,125 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 505,000 538,456 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company gauranty sr. unsec. notes 7.125%, 6/15/24 1,035,000 1,138,343 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 110,000 131,709 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 615,000 658,946 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5.875%, 6/15/21 150,000 159,371 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 595,000 629,213 First Data Corp. 144A notes 5.75%, 1/15/24 570,000 585,675 First Data Corp. 144A sr. notes 5.375%, 8/15/23 490,000 504,700 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 (PIK) 615,000 596,550 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 600,000 607,500 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 (R) 615,000 656,513 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 (R) 215,000 226,825 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 590,000 601,800 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 260,000 288,792 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4.625%, 6/1/23 (Netherlands) 680,000 743,750 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 760,000 782,800 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 780,000 845,325 Telecommunications (3.5%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 200,000 204,750 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 600,000 598,500 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 650,000 564,688 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 805,000 708,400 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 305,000 230,275 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 66,000 22,110 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 185,000 62,438 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 205,000 214,225 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 220,000 229,213 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 260,000 271,700 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 380,000 415,845 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 1,760,000 1,652,200 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 345,000 380,794 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 1,175,000 1,182,344 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 1,185,000 1,189,444 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 755,000 736,125 Telephone (1.3%) T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 545,000 583,831 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 860,000 935,250 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 500,000 522,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633%, 4/28/21 150,000 158,063 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 505,000 534,038 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 645,000 585,338 Textiles (0.1%) Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 325,000 333,531 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 675,000 614,250 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 680,000 657,900 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 1,255,000 1,267,550 Utilities and power (4.7%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 200,000 235,500 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 520,000 535,600 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 255,000 257,550 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 860,000 986,850 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 250,000 275,305 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 1,045,000 1,031,938 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 180,000 188,550 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 145,000 153,156 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 1,055,000 1,149,629 DPL, Inc. sr. unsec. sub. notes 6.50%, 10/15/16 76,000 76,096 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 60,000 59,250 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 960,000 984,000 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 40,000 39,280 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 360,000 444,781 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11.75%, 3/1/22 (In default) (NON) 277,699 341,570 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 430,000 471,925 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 290,000 300,875 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 215,000 174,150 GenOn Americas Generation, LLC sr. unsec. notes 8.50%, 10/1/21 265,000 225,250 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 160,000 119,200 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 565,000 590,425 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 555,000 543,900 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 375,000 381,563 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 655,000 722,253 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 455,000 469,737 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 800,000 806,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11.50%, 10/1/20 (In default) (NON) 415,000 126,575 Total corporate bonds and notes (cost $205,141,410) SENIOR LOANS (6.6%) (a) (c) Principal amount Value Basic materials (0.4%) Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B , 6.00%, 1/6/22 $480,000 $483,075 Solenis International LP bank term loan FRN 7.75%, 7/31/22 105,000 102,550 Solenis International LP bank term loan FRN 4.25%, 7/31/21 244,377 243,257 Zekelman Industries, Inc. bank term loan FRN Ser. B, 6.00%, 6/14/21 244,388 247,748 Capital goods (0.2%) Cortes NP Acquistion Corp. bank term loan FRN Ser. B, 6.00%, 9/29/23 160,000 155,200 Manitowac Foodservice, Inc. bank term loan FRN 5.75%, 3/3/23 264,538 267,349 Communication services (0.2%) Asurion, LLC bank term loan FRN 8.50%, 3/3/21 440,000 436,590 Consumer cyclicals (3.8%) Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 608,783 594,578 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 745,820 813,876 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 1,234,784 1,217,421 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 199,284 199,533 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 622,181 521,077 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.274%, 1/30/19 639,000 489,101 J Crew Group, Inc. bank term loan FRN Ser. B, 4.00%, 3/5/21 282,114 222,064 Jeld-Wen, Inc. bank term loan FRN 5.25%, 10/15/21 430,880 433,169 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 430,650 432,803 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 898,884 899,165 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 711,425 717,057 ROC Finance, LLC bank term loan FRN 5.00%, 6/20/19 854,718 835,487 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6.00%, 10/1/21 362,235 362,518 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 194,874 180,583 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 378,585 369,120 Travelport Finance Luxembourg Sarl bank term loan FRN Ser. B, 5.00%, 9/2/21 248,903 249,784 VGD Merger Sub, LLC bank term loan FRN 8.50%, 8/18/24 250,000 251,438 VGD Merger Sub, LLC bank term loan FRN 5.00%, 8/18/23 220,000 221,218 Yonkers Racing Corp. bank term loan FRN 4.25%, 8/20/19 436,835 432,831 Consumer staples (0.4%) Del Monte Foods, Inc. bank term loan FRN 8.25%, 8/18/21 380,000 288,800 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 9/7/23 595,000 596,275 Energy (0.6%) Chesapeake Energy Corp. bank term loan FRN 8.50%, 8/23/21 615,000 643,598 EP Energy, LLC bank term loan FRN 9.75%, 6/30/21 125,000 122,500 MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 631,998 584,914 Western Refining, Inc. bank term loan FRN Ser. B2, 5.50%, 6/23/23 219,450 218,764 Health care (0.4%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4.75%, 8/17/21 216,563 216,563 Concordia International Corp. bank term loan FRN Ser. B, 5.25%, 10/21/21 387,075 345,586 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 154,674 154,416 Quorum Health Corp. bank term loan FRN 6.75%, 4/29/22 288,550 279,443 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 597,930 438,545 Utilities and power (0.4%) Dynegy, Inc. bank term loan FRN Ser. C, 5.00%, 6/27/23 240,000 241,167 Energy Transfer Equity LP bank term loan FRN Ser. C, 4.042%, 12/2/19 235,000 234,648 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 1,769,778 513,512 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.998%, 10/10/17 18,164 5,270 Total senior loans (cost $17,744,965) COMMON STOCKS (2.2%) (a) Shares Value ACC Claims Holding, LLC Class A (Units) (F) 990,365 $5,942 Ally Financial, Inc. 30,690 597,534 Berry Plastics Group, Inc. (NON) 12,025 527,296 Boise Cascade Co. (NON) 15,163 385,140 CIT Group, Inc. 9,745 353,744 Eldorado Resorts, Inc. (NON) 20,825 292,800 Gaming and Leisure Properties, Inc. (R) 12,258 410,030 General Motors Co. 7,902 251,047 Halcon Resources Corp. (NON) 31,415 294,673 Live Nation Entertainment, Inc. (NON) 16,990 466,885 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 24,322 243 Milagro Oil & Gas, Inc. (Units) (F) 281 177,269 Penn National Gaming, Inc. (NON) 34,840 472,779 Prairie Provident Resources, Inc. (Canada) (NON) 11,352 7,615 Rite Aid Corp. (NON) 21,650 166,489 Service Corp. International/US 15,010 398,365 Seventy Seven Energy, Inc. (NON) 25,762 485,614 Tribune Media Co. Class 1C (F) 93,841 23,460 Vantage Drilling International (Units) (Cayman Islands) (NON) 395 31,205 Total common stocks (cost $5,242,236) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 636 $522,557 American Tower Corp. $5.50 cv. pfd. (R) 5,675 622,122 Belden, Inc. $6.75 cv. pfd. (NON) 2,500 250,025 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 2,165 244,688 EPR Properties Ser. C, $1.438 cv. pfd. (R) 18,102 557,485 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 9,800 763,518 Tyson Foods, Inc. $2.375 cv. pfd. 3,735 305,859 Total convertible preferred stocks (cost $2,825,872) CONVERTIBLE BONDS AND NOTES (0.7%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $468,000 $512,460 iStar, Inc. cv. sr. unsec. unsub. notes 3.00%, 11/15/16 (R) 313,000 315,348 Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 323,000 515,387 Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 108,000 102,195 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 247,000 250,396 Total convertible bonds and notes (cost $1,432,968) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Halcon Resources Corp. 9/9/20 $14.04 8,533 $19,541 Seventy Seven Energy, Inc. 8/1/21 23.82 2,976 6,994 Total warrants (cost $11,904) SHORT-TERM INVESTMENTS (3.7%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.51% (AFF) Shares 8,958,417 $8,958,417 U.S. Treasury Bills 0.197%, 11/17/16 (SEGCCS) 8,000 7,998 U.S. Treasury Bills 0.257%, 11/10/16 (SEGCCS) 2,000 2,000 U.S. Treasury Bills 0.271%, 11/3/16 (SEGCCS) 237,000 236,959 U.S. Treasury Bills 0.207%, 10/20/16 (SEGCCS) 5,000 5,000 Total short-term investments (cost $9,210,355) TOTAL INVESTMENTS Total investments (cost $241,609,710) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $1,268,414) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 10/19/16 $152 $151 $1 Euro Buy 12/21/16 128,750 128,863 (113) Credit Suisse International Euro Sell 12/21/16 459,870 456,446 (3,424) State Street Bank and Trust Co. Canadian Dollar Sell 10/19/16 553,978 561,525 7,547 UBS AG British Pound Sell 12/21/16 118,530 121,429 2,899 Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $237,570 $6,735,000 12/20/21 500 bp $(61,044) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2016. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $246,236,041. (b) The aggregate identified cost on a tax basis is $241,778,898, resulting in gross unrealized appreciation and depreciation of $10,790,801 and $10,681,680, respectively, or net unrealized appreciation of $109,121. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $14,783,531 $76,299,081 $82,124,195 $45,561 $8,958,417 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,115,532 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk, for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk, for gaining exposure to specific sectors and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,536 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $385,140 $— $— Capital goods 527,296 — — Communication services — — 5,942 Consumer cyclicals 1,483,511 — 23,460 Consumer staples 166,489 — — Energy 819,107 — 177,512 Financials 1,361,308 — — Health care 398,365 — — Total common stocks — Convertible bonds and notes — 1,695,786 — Convertible preferred stocks — 3,266,254 — Corporate bonds and notes — 206,078,225 122 Senior loans — 16,262,593 — Warrants 19,541 — 6,994 Short-term investments 8,958,417 251,957 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $6,910 $— Credit default contracts — (298,614) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $— $298,614 Foreign exchange contracts 10,447 3,537 Equity contracts 26,535 — Interest rate contracts — — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Centrally cleared credit default contracts (notional) $—* Warrants (number of warrants) * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Capital Inc. (clearing broker) Credit Suisse International State Street Bank and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts§ — Forward currency contracts# 1 — — 7,547 2,899 10,447 Total Assets $1 $— $— $7,547 $2,899 $10,447 Liabilities: Centrally cleared credit default contracts§ — 40,372 — — — 40,372 Forward currency contracts# 113 — 3,424 — — 3,537 Total Liabilities $113 $40,372 $3,424 $— $— $43,909 Total Financial and Derivative Net Assets $(112) $(40,372) $(3,424) $7,547 $2,899 $(33,462) Total collateral received (pledged)##† $— $— $— $— $— Net amount $(112) $(40,372) $(3,424) $7,547 $2,899 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
